                                                       THE HON. BARBARA J. ROTHSTEIN




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE



LINDSAY CARLSON,
                                                  Civil No. 2:20-cv-00847-BJR
                       Plaintiff,
                                                  STIPULATED MOTION AND ORDER
      v.                                          TO STRIKE DATES AND SUBMIT TO A
                                                  FEE HEARING
STATE FARM FIRE AND CASUALTY
COMPANY,

                       Defendants.

       Defendant, State Farm Fire and Casualty Company (hereinafter referred to as

“Defendant”), by and through its attorneys Douglas F. Foley of Foley Sampson & Nicholes,
PLLC, and Clinton Tapper of the Tapper Law Firm for Plaintiff Lindsay Carlson, submit this

Report to the Court.

       The parties appear and represent to the Court they have resolved all claims in the

above captioned matter, with the exception of Plaintiff’s attorney fee claim. The parties
request the remaining deadlines for Motions for Summary Judgment, pre-trial documents and

trial be stricken. The parties agree to submit the issue of attorneys’ fees to the Court for

resolution, and thereby final resolution of the case. If the Court accepts this motion, Plaintiff
will file a motion for the award of attorney fees within the next 30 days.
DATED this __ day of April, 2021.

                           FOLEY SAMPSON AND NICHOLS, PLLC


                           By /s/ DOUGLAS F. FOLEY
                              Douglas F. Foley, WSBA 13119
                              Attorneys for Defendant


                           TAPPER LAW FIRM


                           By /s/ CLINTON L. TAPPER
                              Clinton Tapper, WSBA 49718
                              Attorneys for Plaintiff


                                 ORDER

IT IS SO ORDERED
DATE this 30th day of April, 2021.


                                      A
                                      Barbara Jacobs Rothstein
                                      U.S. District Court Judge
